SPARKS, Circuit Judge.
Appellant is a disbarred attorney. Since his disbarment he has established offices in which he acts “as a layman and accountant, and not as an attorney, certified public accountant or public accountant, or as an attorney or agent licensed to practice before the Treasury Department.” His business in part consists of advising taxpayers in filling out income tax returns. Appellee, as Collector of Internal Revenue for the First Collection District of Illinois, acting under the authority of Section 7(d) of Treasury Department Circular No. 230, published pursuant to 5 U.S.C.A. § 261, has refused ,to permit him to represent taxpayers in explaining adjustments and computations in their returns or to accompany them upon interviews necessitated by such returns. Appellant contends that this action unduly restricts his constitutional rights of liberty, property and pursuit of happiness, and accordingly sued to enjoin the Collect- or from interfering with his rights to conduct his business as a layman, and for other relief.
We find no merit whatever in any of the contentions raised by appellant and are fully in accord with the action oLthe District Court in dismissing the petition for injunction.
Judgment affirmed.